                     Case 2:20-cv-00678-KJN Document 36 Filed 01/25/21 Page 1 of 3


              1 HANSON BRIDGETT LLP
                ANDREW W. STROUD, SBN 126475
              2 ROSANNA W. GAN, SBN 325145
                500 Capitol Mall, Suite 1500
              3 Sacramento, California 95814
                Telephone: (916) 491-3050
              4 Facsimile:   (916) 491-3074

              5 OFFICE OF THE SACRAMENTO CITY ATTORNEY
                JENNIFER V. GORE, SBN 232489
              6 jvgore@cityofsacramento.org
                915 I Street, 4th Floor
              7 Sacramento CA 95814
                Telephone: (916) 808-5346
              8 Facsimile:    (916) 808-7455

              9 Attorneys for Plaintiff SACRAMENTO
                PUBLIC LIBRARY AUTHORITY
             10

             11                              UNITED STATES DISTRICT COURT

             12               EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

             13

             14 SACRAMENTO PUBLIC LIBRARY                      Case No. 2:20-CV-00678-KJN
                AUTHORITY,
             15                                                STIPULATION AND ORDER FOR
                             Plaintiffs,                       JUDICIAL APPROVAL OF
             16                                                SETTLEMENT AGREEMENT
                      v.
             17                                                Judge: Hon. Kendall J. Newman
                SACRAMENTO PUBLIC LIBRARY
             18 FOUNDATION; APRIL L. JAVIST, its
                Executive Director; and JAMES
             19 DEERINGER, its President,

             20                 Defendant.

             21

             22         Plaintiff SACRAMENTO PUBLIC LIBRARY AUTHORITY (“Plaintiff”) and
             23 Defendants SACRAMENTO PUBLIC LIBRARY FOUNDATION; APRIL L. JAVIST, its

             24 Executive Director; and JAMES DEERINGER, its President (“collectively “Defendants”),

             25 jointly present this Stipulation requesting that the Court approve the Settlement

             26 Agreement and dismiss the action with prejudice based on the following:

             27         A.      WHEREAS this Court conducted a multi-day Settlement Conference before
             28 this Court;

                                                              -1-
16922783.1              STIPULATION AND ORDER FOR JUDICIAL APPROVAL OF SETTLEMENT AGREEMENT
                     Case 2:20-cv-00678-KJN Document 36 Filed 01/25/21 Page 2 of 3


              1         B.     WHEREAS the Parties to this litigation appeared and participated in good

              2 faith in the Settlement Conference in order to resolve this action;

              3         C.     WHEREAS the terms of the settlement reached between the Parties were

              4 put on the record by this Court on September 24, 2020; and,

              5         D.     WHEREAS the Parties have now memorialized the terms of their settlement

              6 in a final Settlement Agreement executed by the Parties and have jointly stipulated and

              7 agreed that this Court should review and approve the Settlement Agreement.

              8         NOW, THEREFORE, IT IS HEREBY ORDERED, as follows:

              9         1.     The Settlement Agreement executed by the Parties and attached hereto as

             10 Exhibit 1 is hereby APPROVED in all respects as being in the best interests of the Parties

             11 and their donors;

             12         2.     Pursuant to the terms set forth in the Settlement Agreement, the Parties are

             13 hereby instructed to serve a copy of this Order and the Settlement Agreement on the

             14 Office of the Attorney General of the State of California in order to seek approval by the

             15 Attorney General’s Office of the Settlement Agreement including the asset transfers and

             16 the transactions contemplated in this Settlement Agreement, and to advise the Attorney

             17 General’s office that: (i) this Court had approved of the Settlement Agreement including

             18 the asset transfers and the transactions contemplated therein; and (ii) the Parties request
             19 that within 30 days the Attorney General approve in writing the Settlement Agreement

             20 including the asset transfers and the Transactions contemplated in the Settlement

             21 Agreement.

             22         3.     This Court shall retain jurisdiction over this matter to the extent provided for

             23 by the Parties in the Settlement Agreement.

             24

             25

             26

             27

             28

                                                               -2-
16922783.1              STIPULATION AND ORDER FOR JUDICIAL APPROVAL OF SETTLEMENT AGREEMENT
                     Case 2:20-cv-00678-KJN Document 36 Filed 01/25/21 Page 3 of 3


             1 DATED: January 25, 2021                     HANSON BRIDGETT LLP

             2
                                                     By:          /s/ Andrew W. Stroud
             3                                             ANDREW W. STROUD
                                                           ROSANNA W. GAN
             4                                             Attorneys for Plaintiff SACRAMENTO
                                                           PUBLIC LIBRARY AUTHORITY
             5
                  DATED: January 25, 2021                MURPHY AUSTIN ADAMS SCHOENFELD LLP
             6

             7                                     By:        /s/ Michael R. O’Neil
             8                                           MICHAEL R. O’NEIL
                                                         Attorney for Defendants SACRAMENTO PUBLIC
                                                         LIBRARY FOUNDATION; APRIL L. JAVIST, its
             9                                           Executive Director; and JAMES DEERINGER, its
                                                         President
             10

             11

             12
                        IT IS SO ORDERED.
             13

             14
                  Dated: January 25, 2021
             15

             16

             17

             18
             19

             20

             21

             22

             23

             24

             25

             26

             27

             28

                                                           -3-
16922783.1              STIPULATION AND ORDER FOR JUDICIAL APPROVAL OF SETTLEMENT AGREEMENT
